Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2016/0345216 to Kishiyama et al. (Herein after Kishiyama) in view of US Publication US 2017/0238222 to Jiang et al. (Herein after Jiang)

 	As to claims 1 and 4, Kishiyama discloses a second base station configured to provide Dual Connectivity in cooperation with a first base station, the second base station comprising: 
 	circuitry comprising a transceiver and a processor, the circuitry being configured to:
 	transmit one or more beams comprising a synchronization signal, for a terminal device to perform synchronization in a time domain with the second base station, wherein the one or more beams are included in a beam group (Kishiyama; Fig.8:S102; [0069]; [0083] discloses a small base station transmitting beam to a UE comprising a synchronization signal or discovery signal. [0127] discloses beam group that includes plurality of beams), 
 	send, to the terminal device via the first base station, synchronization information comprising: 
 	timing information regarding the synchronization (Kishiyama; Fig.8:S101; [0103]   shows and discloses of receiving MACRO assisted information from a macro base station. [0073] discloses macro assisted information includes timing information of the discovery signal), and  
 	receive, from the terminal device, information indicating a beam identifier of a beam determined based on a reception quality from among the transmitted one or more beams (Kishiyama; [0069] discloses of receiving information indicating a beam quality of the plurality of beams)
 	Kishiyama discloses od sending information from a macro base station to a UE, but fails to discloses of sending information regarding beam group. However, Jiang discloses 
 	   information regarding the beam group (Jiang; [0017]; [0026] discloses a UE receiving synchronization information that instruct the UE to perform synchronization measurement on the high frequency beam of the UE in each available beam pair)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to select the beast small cell based on the measurement of the beam

As to claims 2 and 5, the rejection of claim 1 as listed above is incorporated herein. In addition, Kishiyama-Jiang discloses wherein the processor is further configured to periodically transmit the one or more beams (Kishiyama; [0102]) 

As to claims 3 and 6, the rejection of claim 2 as listed above is incorporated herein. In addition, Kishiyama-Jiang discloses wherein the synchronization signal is used by the terminal device to perform a cell search (Jiang; [0018]-[0021])

As to claims 7 and 8, Kishiyama discloses a method for a second base station configured to provide Dual Connectivity in cooperation with a first base station, the method comprising:
sending, to the terminal device via the first base station, synchronization information that includes: 
timing information regarding the synchronization (Kishiyama; Fig.8:S101; [0103]   shows and discloses of receiving MACRO assisted information from a macro base station. [0073] discloses macro assisted information includes timing information of the discovery signal), 
receiving, from the terminal device, information indicating a beam identifier of a beam determined based on a reception quality from among the transmitted one or more beams (Kishiyama; [0069] discloses of receiving information indicating a beam quality of the plurality of beams).
 	Kishiyama discloses od sending information from a macro base station to a UE, but fails to discloses of sending information regarding beam group. However, Jiang discloses 
 	transmitting, by the first base station, one or more beams comprising a synchronization signal, for a terminal device to perform synchronization in a time domain with the second base station, wherein the one or more beams are included in a beam group (Jiang; [0017]; [0020]; [0026] discloses of receiving synchronization signal from a macro base station. Fig.7B; [0193] discloses a beam group that includes plurality of beams and [0191] discloses of transmitting beam pair to the UE so that UE can communicate with the small base station)
	information regarding the beam group (Jiang; [0017]; [0026] discloses a UE receiving synchronization information that instruct the UE to perform synchronization measurement on the high frequency beam of the UE in each available beam pair)  
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to select the beast small cell based on the measurement of the beam

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478